Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE

This action is in reply to the amendment filed 01/21/2021 and the follow-up Telephonic Interview held on 04/08/2021.
Claim 1 is further amended herein by Examiner’s Amendment, as shown below.  In response to the amendments, the 35 USC §112(a), §101, and §103 rejections applied to claims 1-4 and 6-20 are withdrawn.
Claims 1-4 and 6-20 are pending and allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicants’ Representative, Mr. Alan Harrison (Reg. #58,933), on 04/08/2021.
The application has been amended as follows:

In the Claims:
Claim 1 is amended as shown below, whereas claims 2-4 and 6-20 shall remain as presented in the claim listing filed on 01/21/2021.

1. (Currently amended) A method comprising:
implementing, by one or more computer processors, the steps of:
generating a user profile that includes a user's affinities to each of a plurality of micro-tasks as well as a context of the user, wherein the context of the user incorporates at least a 
estimating a duration of down-time for the user;
estimating task selection factors responsive to the user profile and to the estimated duration of down-time;
generating, by a neural network that has learned a pattern of micro-task types corresponding to user profile data, a list of micro-tasks responsive to the task selection factors;
assigning labels to the micro-tasks in the list of micro-tasks, using custom natural language processing, in response to content initially provided by creators of the micro- tasks, wherein the content comprises a description, type of activity, and responses required;
ranking the list of micro-tasks by comparing the labels to the user's affinities;
partitioning the down-time according to the ranked list of micro-tasks; and
presenting one or more of the micro-tasks to the user, according to the partitioning of the down-time, by dynamically optimizing display elements of a user device to focus on the one or more micro-tasks while taking into consideration characteristics of the user device.


REASONS FOR ALLOWANCE
Allowed Claims:  Claims 1-4 and 6-20 are allowed, wherein claims 1, 18, and 19 are independent and the balance of claims are dependent.

Reasons for Allowance:
The present invention is directed to computer implemented embodiments for facilitating micro-task performance during down-time.
The closest prior art of record, Bilder (US Patent No. 6,400,804), Bilenko (US 2010/0312624), Togia et al. (US 2018/0150768), and Ducheneaut et al. (US 2009/0077057) are directed to an on-hold activity selection apparatus/method, an item advertisement profile, automated generation of natural language task/expectation descriptions, and mixed-model recommender for leisure activities, respectively.  With respect to independent claims 1/18/19, Bilder, Bilenko, Togia et al., and Ducheneaut et al. collectively teach features for generating a user profile that includes a user's affinities to each of a plurality of micro-tasks; estimating a duration of down-time for the user; estimating task selection factors responsive to the user profile and to the estimated duration of down-time; generating a list of micro-tasks responsive to the task selection factors; assigning labels to the micro-tasks in the list of micro-tasks, using custom natural language processing, in response to content initially provided by creators of the micro- tasks, wherein the content comprises a description, type of activity, and responses required; ranking the list of micro-tasks by comparing the labels to the user's affinities; partitioning the down-time according to the ranked list of micro-tasks; and presenting one or more of the micro-tasks to the user, according to the partitioning of the down-time, by dynamically optimizing display elements of a user device to focus on the one or more micro-tasks while taking into consideration characteristics of the user device (See Non-Final Rejection mailed 09/22/2020 for prior art citations corresponding to the above-noted subject matter).
However, Bilder, Bilenko, Togia et al., Ducheneaut et al. and the other prior art references of record do not teach or render obvious the claim limitations requiring that the user profile includes a context of the user, wherein the context of the user incorporates at least a combination of a geo-spatial component and a physiologic component simultaneously tracked in real-time by the user's wearable device and generating, by a neural network that has learned a pattern of micro-task types corresponding to user profile data, a list of micro-tasks responsive to the task selection factors, as recited and arranged in combination with the other limitations recited in independent claims 1/18/19, thus rendering independent claims 1/18/19 and their respective dependent claims as allowable over the prior art.
With respect to withdrawal of the §101 rejection, although when evaluated in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), the claims recite a judicial exception (abstract idea), the claims are nevertheless eligible because they recite additional elements that, when evaluated under Step 2A Prong Two, are sufficient to integrate the judicial exception into a practical application.  In particular, although the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” via limitations for managing personal behavior or interactions (e.g., human tasks  to be performed during down-time) and steps that fall within the “Mental Processes” abstract idea group by reciting limitations that can be performed in the human mind, the additional limitations (i.e., combination of a geo-spatial component and a physiological component simultaneously tracked in real-time by the user’s wearable device, a neural network that has learned a pattern of micro-task types corresponding to user profile data, customer natural language processing, dynamically optimizing display elements of a user device to focus on the one or more micro-tasks while taking into consideration characteristics of the user device) that are relied on for generating the user profile, estimating task selection factors, generating micro-tasks, assigning labels, and presenting the one or micro-tasks to the user via a dynamically optimized display of elements, as recited in independent claims 1/18/19, apply the abstract idea in a meaningful way that goes beyond merely linking the abstract idea to a particular technological environment, and which furthermore results in a technical improvement to computerized task selection and presentation based on meaningful input about a specific user obtained from the user’s wearable device, a neural network that has learned a pattern from user profile data, as well as characteristics of the user’s device.  Accordingly, the claims are not directed to an abstract idea because the additional elements integrate the abstract idea into a practical application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hamilton, II et al. (US Patent No. 7,986,776): discloses features for entertaining callers placed on hold by providing listening options from which a caller can choose while waiting.
Rodriguez et al. (US 2003/0161464): discloses an on-hold information service with caller-controlled personalized menu.
Hou et al. (US 2015/0310300): discloses features for providing personalized recommendations to a user, including ranking a list of items by comparing labels to a user's affinities (paragraphs 20 and 26:   included in one or more response messages received from the application server 104. In this embodiment, the recommendation engine 206 generates the rank-ordered listing of recommendations by comparing each of the stored user preferences with the attributes associated with each object in the received listing of objects received from the application server; Upon completion of the comparing of object attributes to user preferences, the recommendation engine generates an ordered list of recommendations for an end user).
Optimizing wait time using smart phones as a patient empowerment tool. Al-haratani, Ramadan E., M.A., California State University, Long Beach, 2010, 44; 1490361:  discloses techniques for provide smart phone implemented tasks to engage users (healthcare patients) to alleviate, anxiety, boredom, stress, and the like.
Anton McConville, "Measuring emotion with IBM Watson speech to text and tone analysis", IBM Cloud Blog. November 2016. Pages 1-11.:  discloses utilization of artificial intelligence for real-time measurement of emotion in a customer support context.
Kirkpatrick, Keith. (2017). AI in contact centers. Communications of the ACM. 60. 18-19. 10.1145/3105442.:  discloses the utilization of Artificial Intelligence (AI) to improve customer experience through machine learning, natural language processing, and sentiment analysis.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Examiner, Art Unit 3683
04/08/2021